     Case 3:21-cv-00902-JLS-WVG Document 5 Filed 05/13/21 PageID.23 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TIFFANY IRELAND, an individual; G.I.,                Case No.: 21-cv-902 JLS (WVG)
     a minor by and through his guardian ad
12
     litem Tiffany Ireland; and DAYNA                     ORDER GRANTING MOTION TO
13   DENVER, an individual,                               APPOINT TIFFANY IRELAND AS
                                        Plaintiffs,       GUARDIAN AD LITEM OF MINOR
14
                                                          PLAINTIFF G.I.
15   v.
                                                          (ECF No. 4)
16   SOLARIS ENTERPRISE, LLC, a
     California limited liability company;
17
     YIQIAO GUO, an individual; DAHUA
18   ZHU, an individual; and DOES 1-10,
     inclusive,
19
                                      Defendants.
20
21
22         Presently before the Court is Plaintiff Tiffany Ireland’s Motion to Appoint Guardian
23   Ad Litem for Minor Plaintiff “G.I.” (ECF No. 4). Plaintiff Tiffany Ireland seeks to appoint
24   herself as guardian ad litem to represent the interests of Plaintiff G.I., who is her son. Good
25   ///
26   ///
27   ///
28   ///

                                                      1
                                                                                  21-cv-902 JLS (WVG)
     Case 3:21-cv-00902-JLS-WVG Document 5 Filed 05/13/21 PageID.24 Page 2 of 2



 1   cause appearing, the Court GRANTS Plaintiff’s motion.
 2         IT IS SO ORDERED.
 3   Dated: May 13, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                      21-cv-902 JLS (WVG)
